UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 20, 2014 LIQUIDMETAL TECHNOLOGIES, INC. ( Exact name of registrant as specified in its charter ) Delaware (State or other jurisdiction of incorporation) 001-31332 (Commission File Number) 33-0264467 (I.R.S. Employer Identification No.) 30452 Esperanza Rancho Santa Margarita, California 92688 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code: (949) 635-2100 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry into a Material Definitive Agreement. Purchase Agreement and Registration Rights Agreement with Aspire Capital On August 20, 2014, Liquidmetal Technologies, Inc. (the “ Company ”) entered into a common stock purchase agreement (the “ Purchase Agreement ”) with Aspire Capital Fund LLC, an Illinois limited liability company (“ Aspire Capital ”), which provides that, upon the terms and subject to the conditions and limitations set forth therein, Aspire Capital is committed to purchase up to an aggregate of $30.0 million of shares of the Company’s common stock over the approximately 36 month term of the Purchase Agreement. Concurrently with entering into the Purchase Agreement, the Company also entered into a registration rights agreement with Aspire Capital (the “ Registration Rights Agreement ”), in which the Company agreed to file one or more registration statements, as permissible and necessary to register under the Securities Act of 1933, as amended (the “ Securities Act ”), the sale of the shares of the Company’s common stock that have been and may be issued to Aspire Capital under the Purchase Agreement. Under the Purchase Agreement, after the Securities and Exchange Commission (the “
